Exhibit 10.4
KEITHLEY INSTRUMENTS, INC.
2002 STOCK INCENTIVE PLAN
(as Amended and Restated January 1, 2007)
1. General. This Stock Incentive Plan (the “Plan”) provides key employees of
Keithley Instruments, Inc. (the “Company”) with the opportunity to acquire or
expand their equity interest in the Company by making available for award or
purchase Common Shares, without par value, of the Company (“Common Shares”)
through the granting of nontransferable options to purchase Common Shares
(“Stock Options”); the granting of Common Shares, which may or may not be
subject to temporal restrictions on transfer and substantial risks of forfeiture
(“Restricted Stock”); and/or the granting of nontransferable options to receive
payments based on the appreciation of Common Shares (“SARs”). Stock Options,
Restricted Stock and SARs shall be collectively referred to herein as “Grants”;
and an individual grant of Stock Options, Restricted Stock or SARs shall be
individually referred to herein as a “Grant”. It is intended that key employees
may be granted, simultaneously or from time to time, Stock Options that qualify
as incentive stock options (“Incentive Stock Options”) under Section 422 of the
Internal Revenue Code of 1986, as amended (the “Code”) or Stock Options that do
not so qualify (“Non-qualified Stock Options”). No provision of the Plan is
intended or shall be construed to grant key employees alternative rights in any
Incentive Stock Option granted under the Plan so as to prevent such Option from
qualifying under Section 422 of the Code. Grants which are made under this Plan
after December 31, 2004, or previously-made Grants which vest after such date
(to the extent of such vesting) are intended to be exempt, and remain exempt,
from the requirements of Code Section 409A and related Treasury regulations.
2. Purpose of the Plan. The purpose of the Plan is to provide continuing
incentives to key employees of the Company and of any subsidiary corporation of
the Company by encouraging such key employees to acquire new or additional share
ownership in the Company, thereby increasing their proprietary interest in the
Company’s business and enhancing their personal interest in the Company’s
success.
For purposes of the Plan, a “subsidiary corporation” consists of any corporation
fifty percent (50%) of the stock of which is directly or indirectly owned or
controlled by the Company.
3. Effective Date of the Plan. The Plan originally became effective upon its
adoption by the Board of Directors on December 7, 2001, and was approved by the
Company’s stockholders on February 16, 2002 by holders of a majority of the
outstanding shares of voting capital stock of the Company. The Plan was
subsequently amended by the Board of Directors on September 8, 2005 and
December 28, 2006. No further shareholder approval shall be required with
respect to the making of Grants pursuant to the Plan, except as provided in
Section 12 hereof. The Plan is now further amended on December 31, 2008; such
amendments shall become effective January 1, 2007, unless otherwise specified.

 

 



--------------------------------------------------------------------------------



 



4. Administration of the Plan. The Plan shall be administered by the
Compensation Committee of the Board of Directors of the Company or by a
committee selected by such Board of Directors by majority vote and comprised of
no fewer than two (2) members of such Board of Directors (the “Committee”). No
person shall be appointed to, or serve on, the Committee who is not both an
“outside director,” within the meaning of 26 C.F.R. §1.162-27(e)(3), and a
“non-employee director” as defined under Rule 16b-3(b)(3) of the Securities
Exchange Act of 1934. Notwithstanding the foregoing, Grants made to members of
the Board of Directors, which may include members of the Committee, must be
approved and granted by the Board of Directors (in connection to Grants made to
members of the Board of Directors, references to the “Committee” in the Plan
shall mean the Board of Directors).
A majority of the Committee shall constitute quarom. The acts of the majority of
the members present at any meeting at which a quorum is present (or acts
unanimously approved in writing by the members of the Committee) shall
constitute binding acts of the Committee.
Subject to the terms and conditions of the Plan, the Committee shall be
authorized and empowered:
(a) To select the key employees to whom Grants may be made;
(b) To determine the number of Common Shares to be covered by any Grant;
(c) To prescribe the terms and conditions of any Grants made under the Plan, and
the form(s) and agreement(s) used in connection with such Grants, which shall
include agreements governing the granting of Restricted Stock, Stock Options
and/or SARs;
(d) To determine the time or times when Stock Options and/or SARs will be
granted and when they will terminate in whole or in part;
(e) To determine the time or times when Stock Options and SARs that are granted
may be exercised;
(f) To determine, at the time a Stock Option is granted under the Plan, whether
such Option is an Incentive Stock Option entitled to the benefits of Section 422
of the Code;
(g) To establish any other Stock Option agreement provisions not inconsistent
with the terms and conditions of the Plan or, where the Stock Option is an
Incentive Stock Option, with the terms and conditions of Section 422 of the
Code;
(h) To determine whether SARs will be made part of any Grants consisting of
Stock Options, and to approve any SARs made part of any such Grants pursuant to
Section 9 hereof; and
(i) To delegate to one (1) or more Company officers authority to make Grants of
Stock Options or Restricted Stock to key employees (other than executive
officers) and to individuals to whom offers of Company employment are, or are
expected to be made.

 

2



--------------------------------------------------------------------------------



 



Notwithstanding the preceding provisions of this Section 4, any Grants of Stock
Options or SARs, made by the Committee after December 31, 2004, shall be limited
to Grants involving Common Stock which qualifies as “service recipient stock”
(within the meaning of Treasury Regulations Section 1.409A-1(b)(5)(iii)(A),
where the Company can function as an eligible issuer” (within the meaning of
Treasury Regulations Section 1.409A-1(b)(5)(iii)(E)).
5. Key Employees Eligible for Grants. Grants may be made from time to time to
those key employees of the Company or a subsidiary corporation who are
designated by the Committee (or by the Committee’s delegee(s) in accordance with
Section 4(i) hereof or by the Board in the case of grants to members of the
Board of Directors), acting in its sole and exclusive discretion. Key employees
may include, but shall not necessarily be limited to, members of the Board of
Directors, and officers, of the Company and any subsidiary corporation; and
other salaried employees that the Committee identifies as strategically or
financially important to preserving and enhancing shareholder value.
Notwithstanding any contrary Plan provision, Stock Options intended to qualify
as Incentive Stock Options shall only be granted to key employees while actually
employed by the Company or a subsidiary corporation. The Committee may grant
more than one Stock Option, with or without SARs, to the same key employee. No
Stock Option shall be granted to any key employee during any period of time when
such key employee is on a leave of absence.
6. Shares Subject to the Plan. The shares to be issued pursuant to any Grant
made under the Plan shall be Common Shares; provided, however, that such Common
Shares must satisfy the definition of “service recipient stock” under Treasury
Regulation Section 1.409A-1(b)(5)(iii). Either Common Shares held as treasury
stock, or authorized and unissued Common Shares, or both, may be so issued, in
such amount or amounts within the maximum limits of the Plan as the Board of
Directors shall from time to time determine. In the event a SAR is granted in
tandem with a Stock Option pursuant to Section 9 and such SAR is thereafter
exercised in whole or in part, then such Stock Option or the portion thereof to
which the duly exercised SAR relates shall be deemed to have been exercised for
purposes of such Option, but may be made available for re-offering under the
Plan to any eligible employee.
Subject only to the provisions of the next succeeding paragraph of this
Section 6, the aggregate number of Common Shares made subject to all Grants
under the Plan shall be three million (3,000,000) Common Shares and the maximum
number of Common Shares made subject to Grants under the Plan to any one (1) key
employee during any one (1)-year period shall be two hundred thousand (200,000)
Common Shares. Such aggregate number(s) of Common Shares shall not include any
Common Shares reacquired or never issued due to a forfeiture, exchange or
relinquishment of rights under a Grant made hereunder.

 

3



--------------------------------------------------------------------------------



 



If, at any time subsequent to the date of adoption of the Plan by the Board of
Directors, the number of Common Shares are increased or decreased, or changed or
converted into or exchanged for a different number or kind of shares of stock or
other securities of the Company or of another corporation or other property,
including cash (whether as a result of a stock split, stock dividend,
combination or exchange of shares, exchange for other securities,
reclassification, reorganization, redesignation, merger, consolidation,
recapitalization or otherwise): (i) there shall be substituted for each Common
Share subject to an unexercised Stock Option or SAR (in whole or in part)
granted under the Plan, the number and kind of shares of stock or other
securities or property into which each outstanding Common Share shall be changed
or for which each such Common Share shall be exchanged and, in the case of a
merger, reorganization, consolidation or similar transaction, the Committee may
cancel an unexercised Stock Option or SAR in exchange for a payment equal to the
amount, if any, by which the price being paid to holders of Common Shares in the
merger, reorganization, consolidation or similar transaction exceeds the
applicable exercise price of the Stock Option or SAR; (ii) the option price per
Common Share or unit of securities shall be increased or decreased
proportionately so that the aggregate purchase price for the securities subject
to a Stock Option or SAR shall remain the same as immediately prior to such
event; and (iii) any outstanding Restricted Stock that is converted, exchanged
or otherwise changed into a different number or kind of stock or security, shall
continue to be subject to any and all terms, conditions and restrictions
originally applicable to such Restricted Stock. In addition to the foregoing,
the Committee shall be entitled in the event of any such increase, decrease or
exchange of Common Shares to make other adjustments to the securities subject to
a Stock Option or SAR, the provisions of the Plan, and to any related Stock
Option or SAR agreements (including adjustments which may provide for the
elimination of fractional shares), where necessary to preserve the terms and
conditions of any Grants hereunder.
7. Stock Option Provisions.
(a) General. The Committee may grant to key employees (also referred to as
“optionees”) nontransferable Stock Options that either qualify as Incentive
Stock Options under Section 422 of the Code or do not so qualify. However, any
Stock Option which is an Incentive Stock Option shall only be granted within
10 years from the earlier of (i) the date this Plan is adopted by the Board of
Directors of the Company; or (ii) the date this Plan is approved by the
shareholders of the Company.
(b) Stock Option Price. The option price per Common Share which may be purchased
under an Incentive Stock Option under the Plan shall be determined by the
Committee at the time of Grant, but shall not be less than one hundred percent
(100%) of the fair market value of a Common Share, determined as of the date
such Option is granted; however, if a key employee to whom an Incentive Stock
Option is granted is, at the time of the grant of such Option, an “owner,” as
defined in Section 422(b)(6) of the Code (modified as provided in Section 424(d)
of the Code) of more than ten percent (10%) of the total combined voting power
of all classes of stock of the Company or any subsidiary corporation (a
“Substantial Shareholder”), the price per Common Share of such Option, as
determined by the Committee, shall not be less than one hundred ten percent
(110%) of the fair market value of a Common Share on the date such Option is
granted. Except as specifically provided above, the fair market value of a
Common Share shall be determined in accordance with procedures to be established
by the Committee. The day on which the Committee approves the granting of a
Stock Option shall be considered the date on which such Option is granted. The
option price per Common Share under each Stock Option granted pursuant to the
Plan which is not an Incentive Stock Option shall be the closing price of the
Common Shares on the New York Stock Exchange on the date the Stock Option is
approved by the Committee (or the next trading day if the approval date is not a
trading day), unless the Committee establishes a different option price or
method for determining the option price at the time of approval.

 

4



--------------------------------------------------------------------------------



 



(c) Period of Stock Option. The Committee shall determine when each Stock Option
is to expire. However, no Incentive Stock Option shall be exercisable for a
period of more than ten (10) years from the date upon which such Option is
granted. Further, no Incentive Stock Option granted to an employee who is a
Substantial Shareholder at the time of the grant of such Option shall be
exercisable after the expiration of (5) years from the date of grant of such
Option.
(d) Limitations on Exercise and Transfer of Stock Options. Except as otherwise
provided herein, only the key employee to whom a Stock Option is granted may
exercise such Option, and no Stock Option granted hereunder shall be
transferable by an optionee, other than by will or the laws of descent and
distribution. Notwithstanding the preceding sentence, an optionee may transfer
and assign Stock Options (other than Incentive Stock Options) if (and then, only
to the extent) the optionee obtains the prior consent of the Committee and
otherwise complies with the requirements of this Section 7(d) (a “Permitted
Transfer”). For this purpose, a Permitted Transfer consists of either (i) an
irrevocable transfer by an optionee to a family member (or a trust or
partnership whose beneficiaries or partners are comprised of family members), if
made by without payment of consideration (as further defined in 17 C.F.R.
§240.16b-3); or (ii) an irrevocable transfer by an optionee to an alternate
payee, made under a qualified domestic relations order (as defined in 29 C.F.R.
§240.16a-12 and 26 U.S.C. § 414(p)(1)(B)). Also for this purpose, a “family
member” of an optionee includes the optionee’s spouse, children, grandchildren,
nieces and nephews. Following a Permitted Transfer, the Grants transferred shall
be exercisable only by the transferee. Except as specifically provided in this
Section 7(d), no Stock Option granted hereunder can be pledged or hypothecated,
nor shall any such Option be subject to execution, attachment or similar
process.
(e) Employment, Holding Period Requirements For Certain Options. The Committee
may condition any Stock Option granted hereunder upon the continued employment
of the optionee by the Company or by a subsidiary corporation, and may make any
such Stock Option immediately exercisable. However, the Committee will require
that, from and after the date of grant of any Incentive Stock Option until the
day three (3) months prior to the date such Option is exercised, such optionee
must be an employee of the Company or of a subsidiary corporation, but always
subject to the right of the Company or any such subsidiary corporation to
terminate such optionee’s employment during such period. Each Stock Option shall
be subject to such additional restrictions as to the time and method of exercise
as shall be prescribed by the Committee. Upon completion of such requirements,
if any, a Stock Option or the appropriate portion thereof may be exercised in
whole or in part from time to time during the option period; however, such
exercise right(s) shall be limited to whole shares.
(f) Payment for Stock Option Price. A Stock Option shall be exercised by an
optionee giving written notice to the Company of his intention to exercise the
same, accompanied by full payment of the purchase price together with any
federal, state and local income and employment taxes required to be withheld by
the Company from the optionee’s wages as a result of such exercise. Such
purchase price shall be paid with cash or check, or with a surrender of Common
Shares having a fair market value on the date of exercise equal to that portion
of the purchase price for which payment in cash or check is not made. The
Committee may, in its sole discretion, approve other methods of exercise for a
Stock Option or payment of the option price, provided that no such method shall
cause any option granted under the Plan as an Incentive Stock Option to not
qualify under Section 422 of the Code, or cause any Common Share issued in
connection with the exercise of a Stock Option not to be a fully paid and
non-assessable Common Share.

 

5



--------------------------------------------------------------------------------



 



(g) Certain Reissuances of Stock Options. In the discretion of the Committee and
to the extent Common Shares are surrendered by an optionee in connection with
the exercise of a Stock Option in accordance with Section 7(f), new Stock
Options shall be granted to such optionee (to the extent Common Shares remain
available for Grants). If granted, such Stock Options will have the following
terms and conditions:
(i) The number of Common Shares shall be equal to the number of Common Shares
being surrendered by the optionee;
(ii) The option price per Common Share shall be equal to the fair market value
of Common Shares, determined on the date of exercise of the Stock Options whose
exercise caused such Grant; and
(iii) The terms and conditions of such Stock Options shall in all other respects
replicate such terms and conditions of the Stock Options whose exercise caused
such Grant, except to the extent such terms and conditions are determined to not
he wholly consistent with the general provisions of this Section 7, or in
conflict with the remaining provisions of this Plan.
(h) Cancellation and Replacement of Stock Options and Related Rights. The
Committee may at any time or from time to time permit the voluntary surrender by
an optionee who is the holder of any outstanding Stock Options under the Plan,
where such surrender is conditioned upon the granting to such optionee of new
Stock Options for such number of shares as the Committee shall determine, or may
require such a voluntary surrender as a condition precedent to the grant of new
Stock Options. The Committee shall determine the terms and conditions of new
Stock Options, including the prices at and periods during which they may be
exercised, in accordance with the provisions of this Plan, all or any of which
may differ from the terms and conditions of the Stock Options surrendered. Any
such new Stock Options shall be subject to all the relevant provisions of this
Plan. Any surrender of Stock Options conditioned upon the granting of new Stock
Options, made after December 31, 2004, shall be effected in strict compliance
with Treasury Regulation Section 1.409A-1(b)(5) to prevent such surrender from
constituting a “modification,” “extension,” or “renewal,” of a stock right for
Code Section 409A purposes. The Common Shares subject to any Stock Option so
surrendered shall no longer be charged against the limitation provided in
Section 6 of this Plan and may again become shares subject to the Plan. The
granting of new Stock Options in connection with the surrender of outstanding
Stock Options under this Plan shall be considered for the purposes of the Plan
as the granting of new Stock Options and not an alteration, amendment or
modification of the Plan or of the Stock Options being surrendered.
(i) Limitation on Exercisable Incentive Stock Options. The aggregate fair market
value of the Common Shares first becoming subject to exercise as Incentive Stock
Options by a key employee during any given calendar year shall not exceed the
sum of One Hundred Thousand Dollars ($100,000). Such aggregate fair market value
shall be determined as of the date such Option is granted, taking into account,
in the order in which granted, any other incentive stock options granted by the
Company, or by a parent or subsidiary corporation thereof.

 

6



--------------------------------------------------------------------------------



 



8. Restricted Stock.
(a) Grant. The Committee shall determine the key employees to whom, and the time
or times at which, Grants of Restricted Stock will be made, the number of shares
of Restricted Stock to be granted, the price (if any) to be paid by such key
employees (subject to Section 8(b)), the time or times (if any) within which
such Restricted Stock grants may be subject to forfeiture, and the other terms
and conditions of the grants in addition to those set forth in Section 8(b). The
Committee may condition the grant of Restricted Stock upon the attainment of
specified performance goals or such other factors as the Committee may determine
in its sole discretion.
(b) Terms and Conditions. Restricted Stock granted under the Plan shall contain
any terms and conditions, not inconsistent with the provisions of the Plan,
which are deemed desirable by the Committee. A key employee who receives a grant
of Restricted Stock, other than a grant that does not include restrictions or a
risk of forfeiture, shall not have any rights with respect to such Grant, unless
and until such key employee has executed an agreement evidencing such Grant in
the form approved from time to time by the Committee, has delivered a fully
executed copy thereof to the Company, and has otherwise complied with the
applicable terms and conditions of such Grant. In addition, Restricted Stock
granted under the Plan shall be subject to the following terms and conditions:
(i) The purchase price for Common Shares consisting of Restricted Stock, if any,
will be equal to their stated value.
(ii) Grants of Restricted Stock, other than a grant that does not include
restrictions or a risk of forfeiture, shall only be accepted by executing a
Restricted Stock agreement and paying whatever price (if any) is required under
Section 8(b)(i).
(iii) Each key employee granted Restricted Stock will be issued a stock
certificate in respect of such shares of Restricted Stock. Such certificate
shall be registered in the name of such key employee, and shall bear an
appropriate legend referring to the terms, conditions, and restrictions(if any)
applicable to such Grant.
(iv) Any stock certificates evidencing Common Shares consisting of Restricted
Stock shall either (A) be held in custody by the Company until the employment
and other restrictions thereon shall all have lapsed; or (B) be affixed with a
legend, identifying such Shares as Restricted Stock and expressly prohibiting
the sale, transfer, tender, pledge, assignment or encumbrance of such Shares, as
the Committee shall determine. With respect to any Restricted Stock held in
custody by the Company, the key employee granted such Restricted Stock shall
deliver to the Company a stock power, endorsed in blank, relating to the Common
Shares represented by such Stock. With respect to any Restricted Stock held by a
key employee under legend, the key employee granted such Restricted Stock shall
deliver to the Company an acknowledgment that such Stock remains subject to a
substantial risk of forfeiture in the event of termination of employment under
certain circumstances.

 

7



--------------------------------------------------------------------------------



 



(v) Subject to the provisions of the Plan and the Restricted Stock agreement,
during a temporal period (if any) set by the Committee and commencing with the
date of such Grant (the “Restriction Period”), a key employee shall not be
permitted to sell, transfer, tender, pledge, assign or otherwise encumber any
Restricted Stock granted under the Plan. However, the Committee, in its sole
discretion, may provide for the lapse of such transfer or other restrictions in
installments, or accelerate or waive such restrictions in whole or in part,
based on service, performance or other factors and criteria selected by the
Committee; provided that any such lapse of transfer or restriction satisfy they
requirement of Code Section 409A and the relevant regulation unless the key
employee and the Committee otherwise agree.
(vi) Except as provided in this Section 8(b)(vi) and Section 8(b)(v), a key
employee shall have, with respect to shares of Restricted Stock granted to him,
all of the rights of a shareholder of the Company, including the right to vote
such Stock and the right to receive any dividends thereon. The Committee, in its
sole discretion and as determined at the time of a Grant of Restricted Stock,
may permit or require cash dividends otherwise due and payable to be deferred
and, if the Committee so determines, reinvested either in additional Restricted
Stock (to the extent Common Shares are available), or otherwise. Stock dividends
issued with respect to Restricted Stock shall be treated as additional shares of
Restricted Stock. As Restricted Stock, such additional Common Shares will be
subject to the same restrictions, terms and conditions applicable to the
Restricted Stock with respect to which such additional Common Shares were
issued.
(vii) No Restricted Stock shall be transferable by a key employee other than by
will or by the laws of descent and distribution so long as any restrictions or
risk of forfeiture remain applicable.
(c) Minimum Value Provisions. To ensure that Grants of Restricted Stock actually
reflect the performance of the Company and service of the key employee, the
Committee may provide, in its sole discretion, for a tandem performance-based
award, or other grant, designed to guarantee a minimum value, payable in cash or
Common Shares, to the recipient of a Restricted Stock Grant, subject to such
performance, future service, deferral and other terms and conditions as may be
specified by the Committee.

 

8



--------------------------------------------------------------------------------



 



(d) Stock Appreciation Rights. A key employee may be granted the right to
receive a payment based on the increase in the value of Common Shares occurring
after the date of such Grant; such rights shall be known as Stock Appreciation
Rights (“SARs”). SARs may (but need not) be granted to a key employee in tandem
with, and exercisable in lieu of exercising, a Grant of Stock Options. SARs will
be specifically granted upon terms and conditions specified by the Committee, if
the Company is the employer of the key employee, or by a subsidiary corporation
subject to the Committee’s approval, if such subsidiary corporation is the
employer of the key employee. No optionee shall be entitled to SAR rights solely
as a result of the grant of a Stock Option to him. Any such rights, if granted,
may only be exercised by the holder thereof, either with respect to all, or a
portion, of the Stock Option to which it applies. With regard to any Grant of an
SAR made (or vesting) after December 31, 2004, in no event shall the Committee
base the right to payment of such SAR on an amount less than one hundred percent
(100%) of the fair market value of a Common Share (determined in accordance with
the method described in Section 7(b) hereof for identifying the fair market
value of Common Shares). When granted in tandem with a Stock Option, an SAR
shall provide that the holder of a Stock Option shall have the right to receive
an amount equal to one hundred percent (100%) of the excess, if any, of the fair
market value of the Common Shares covered by such Option, determined as of the
date of exercise of such SAR by the Committee (in the same manner as such value
is determined for purposes of the granting of Stock Options), over the price to
be paid for such Common Shares under such Option. Such amount shall be payable
by either the Company or the subsidiary corporation, whichever such corporation
is the employer of the key employee, in one or more of the following manners, as
determined by the Committee, if the Company is the employer of the key employee,
or by the subsidiary corporation subject to the Committee’s approval, if such
subsidiary corporation is the employer of the key employee:
(e) cash (or check);
(f) fully paid Common Shares having a fair market value equal to such amount; or
(g) a combination of cash (or check) and Common Shares.
In no event may any person exercise any SARs granted hereunder unless (i) such
person is then permitted to exercise the Stock Option or the portion thereof
with respect to which such SARs relate, and (ii) the fair market value of the
Common Shares covered by the Stock Option, determined as provided above, exceeds
the option price of such Common Shares. Upon the exercise of any SARs, the Stock
Option, or that portion thereof to which such SARs relate, shall be canceled and
automatically extinguished. A SAR granted in tandem with a Stock Option
hereunder shall be made a part of the Stock Option agreement to which such SAR
relates, in a form approved by the Committee and not inconsistent with this
Plan. The granting of a Stock Option or SAR shall impose no obligation upon the
optionee to exercise such Stock Option or SAR. The Company’s or a subsidiary
corporation’s obligation to satisfy SARs shall not be funded or secured in any
manner. No SAR granted hereunder shall be transferable by the key employee
granted such SAR, other than by will or the laws of descent and distribution.
After the Grant of an SAR, an optionee intending to rely on an exemption from
Section 16(b) of the Securities Exchange Act of 1934 (the “Exchange Act”) shall
be required to hold such SAR for six (6) months from the date the price for such
SAR is fixed to the date of cash settlement. Additionally, in order to remain
exempt from Section 16(b) of the Exchange Act, an SAR must be exercised by an
optionee subject to such Section only during the period beginning on the third
business day following the release of a summary statement of the Company’s
quarterly or annual sales and earnings and ending on the twelfth business day
following said date.

 

9



--------------------------------------------------------------------------------



 



9. Termination of Employment. If a key employee ceases to be an employee of the
Company and every subsidiary corporation for a reason other than death,
retirement, or permanent and total disability, such key employee’s Grants shall
terminate on the effective date of such termination of employment, unless (and
then, only to the extent) such Grants by their terms specifically provide
otherwise, or unless (and then, only to the extent) the Committee extends such
Grants on or before such key employee’s date of termination of employment.
Neither the key employee nor any other person shall have any right after such
date to exercise all or any part of his Stock Options or SARs, and all
Restricted Stock which is not vested or otherwise subject to restriction shall
thereupon be forfeited, and/or declared void and without value.
In the absence of specific Grant provisions prescribing a longer period, if
termination of employment is due to death or disability, outstanding Stock
Options and SARs may be exercised within the one (1) year period ending on the
anniversary of such death or permanent and total disability. In the case of
death, such outstanding Stock Options and SARs shall be exercised by such key
employee’s estate, or by that person designated by such key employee by will, or
as otherwise indicated by the laws of descent and distribution. Notwithstanding
the foregoing, in no event shall any Stock Option or SAR be exercisable after
the expiration of the option period, and in the case of exercises made after a
key employee’s death, not to any greater extent than the key employee would have
been entitled to exercise such Option or SAR at the time of his death.
Restricted Stock held by a key employee whose employment by the Company or any
subsidiary corporation terminates by reason of death shall thereupon vest and
all restrictions and risks of forfeiture thereon shall thereupon lapse.
Subject to the discretion of the Committee, in the event a key employee
terminates employment with the Company and all subsidiary corporations because
of normal, early or disability retirement under the Keithley Instruments, Inc.,
Employees’ Pension Plan (or any successor pension plan), (a) any then
outstanding Stock Options and/or SARs held by such key employee shall lapse at
the earlier of (i) the end of the term of such Stock Option or SAR, or
(ii) twelve (12) months after such retirement or permanent and total disability
(subject only to the three (3) month exercise limitation applicable to Incentive
Stock Options); and (b) any Restricted Stock held by such key employee shall
thereafter vest and any applicable restrictions shall lapse, to the extent such
Restricted Stock would have become vested or no longer subject to restriction
within twelve (12) months from the time of termination had the key employee
continued to fulfill all of the conditions of the Restricted Stock during such
period (or on such accelerated basis as the Committee may determine at or after
date of Grant).
For purposes of this Plan and all Grants made hereunder, if an employee of the
Company or one of its subsidiary corporations is granted a leave of absence by
the Company or such subsidiary corporation, to serve in the uniformed services
(within the meaning of chapter 43, title 38 of the United States Code) or for
any other reason approved by the Company, his employment with the Company or
such subsidiary corporation shall not be considered to have terminated and he
shall be deemed an employee of the Company or such subsidiary corporation during
such leave of absence. The provisions of this paragraph shall apply with equal
force to any extension of any such leave of absence granted by the Company or
such subsidiary corporation.

 

10



--------------------------------------------------------------------------------



 



10. Change of Control. Upon the occurrence of a Change of Control (as defined
below), notwithstanding any other provisions hereof or of any agreement to the
contrary, all Stock Options and SARs granted under this Plan shall become
immediately exercisable in full and all Restricted Stock grants shall become
immediately vested and any applicable restrictions shall lapse.
For purposes of this Plan, a Change of Control shall be deemed to have occurred
if: (i) a tender offer shall be made and consummated for the ownership of 25% or
more of the outstanding voting securities of the Company; (ii) the Company shall
be merged or consolidated with another corporation and, as a result of such
merger or consolidation, less than 75% of the outstanding voting securities of
the surviving or resulting corporation shall be owned in the aggregate by the
former shareholders of the Company as the same shall have existed immediately
prior to such merger or consolidation; (iii) the Company shall sell
substantially all of its assets to another corporation which is not a wholly
owned subsidiary; or (iv) a person, within the meaning of Section 3(a)(9) or of
Section 13(d)(3) (as in effect on the date hereof) of the Exchange Act, shall
acquire, other than by reason of inheritance, twenty-five percent (25%) or more
of the outstanding voting securities of the Company (whether directly,
indirectly, beneficially or of record). For purposes of this Plan, ownership of
voting securities shall take into account and shall include ownership as
determined by applying the provisions of Rule 13d-3(d)(1)(i) as in effect on the
date hereof pursuant to the Exchange Act.
11. Amendments to Plan. The Committee is authorized to interpret this Plan and
from time to time adopt any rules and regulations for carrying out this Plan
that it may deem advisable. Subject to the approval of the Board of Directors of
the Company, the Committee may at any time amend, modify, suspend or terminate
this Plan. In no event, however, without the approval of the Company’s
shareholders, shall any action of the Committee or the Board of Directors result
in:
(a) Materially amending, modifying or altering the eligibility requirements
provided in Section 5 hereof;
(b) Materially increasing, except as provided in Section 6 hereof, the maximum
number of shares subject to Grants;
(c) Materially increasing the benefits accruing to optionees under this Plan; or
(d) Retroactively altering the material terms of any Grants made to individuals
described in the flush language at the end of Section 4 hereof;
except to conform this Plan and any agreements made hereunder to changes in the
Code or governing law.

 

11



--------------------------------------------------------------------------------



 



12. Investment Representation, Approvals and Listing. The Committee may, if it
deems appropriate, condition its grant of any Stock Option hereunder upon
receipt of the following investment representation from the optionee:
“I agree that any Common Shares of Keithley Instruments, Inc. which I may
acquire by virtue of this Stock Option shall be acquired for investment purposes
only and not with a view to distribution or resale, and may not be transferred,
sold, assigned, pledged, hypothecated or otherwise disposed of by me unless
(i) a registration statement or post-effective amendment to a registration
statement under the Securities Act of 1933, as amended, with respect to said
Common Shares has become effective so as to permit the sale or other disposition
of said shares by me; or (ii) there is presented to Keithley Instruments, Inc.
an opinion of counsel satisfactory to Keithley Instruments, Inc. to the effect
that the sale or other proposed disposition of said Common Shares by me may
lawfully be made otherwise than pursuant to an effective registration statement
or post-effective amendment to a registration statement relating to the said
shares under the Securities Act of 1933, as amended.”
The Company shall not be required to issue any certificate or certificates for
Common Shares upon the exercise of any Stock Option or a SAR granted under this
Plan prior to (i) the obtaining of any approval from any governmental agency
which the Company shall, in its sole discretion, determine to be necessary or
advisable; (ii) the admission of such shares to listing on any national
securities exchange on which the Common Shares may be listed; (iii) the
completion of any registration or other qualifications of the Common Shares
under any state or federal law or ruling or regulations of any governmental body
which the Company shall, in its sole discretion, determine to be necessary or
advisable or the determination by the Company, in its sole discretion, that any
registration or other qualification of the Common Shares is not necessary or
advisable; and (iv) the obtaining of an investment representation from the
optionee in the form stated above or in such other form as the Company, in its
sole discretion, shall determine to be adequate.
13. General Provisions. The form and substance of Stock Option agreements,
Restricted Stock agreements, and SAR agreements made hereunder, whether granted
at the same or different times, need not be identical. Nothing in this Plan or
in any agreement shall confer upon any employee any right to continue in the
employ of the Company or any of its subsidiary corporations, to be entitled to
any remuneration or benefits not set forth in this Plan or such Grant, or to
interfere with or limit the right of the Company or any subsidiary corporation
to terminate his employment at any time, with or without cause. Nothing
contained in this Plan or in any Stock Option agreement or SAR shall be
construed as entitling any optionee to any rights of a shareholder as a result
of the grant of a Stock Option or an SAR, until such time as Common Shares are
actually issued to such optionee pursuant to the exercise of such Option or SAR.
This Plan may be assumed by the successors and assigns of the Company. The
liability of the Company under this Plan and any sale made hereunder is limited
to the obligations set forth herein with respect to such sale and no term or
provision of this Plan shall be construed to impose any liability on the Company
in favor of any employee with respect to any loss, cost or expense which the
employee may incur in connection with or arising out of any transaction in
connection with this Plan. The cash proceeds received by the Company from the
issuance of Common Shares pursuant to this Plan will be used for general
corporate purposes. The expense of administering this Plan shall be borne by the
Company. The captions and section numbers appearing in this Plan are inserted
only as a matter of convenience. They do not define, limit, construe or describe
the scope or intent of the provisions of this Plan. Ohio law controls the
enforcement and interpretation of this Plan, and any Grants or other contractual
agreements made pursuant to this Plan.

 

12



--------------------------------------------------------------------------------



 



14. Code Section 409A Exemption. It is intended that any Grants made under this
Plan after December 31, 2004, or vesting (in whole or in part) after such date
be exempt from the requirements of Code Section 409A, and that any and all
restricted stock, stock option and/or SAR agreement(s) used to document such
Grants be revised, as and to the extent necessary, to comply with such
requirements.
15. Termination of This Plan. This Plan shall terminate on February 11, 2012;
thereafter, no Stock Options or Restricted Stock or SARs shall be granted
hereunder. All Stock Options and SARs outstanding at the time of termination of
this Plan shall continue in full force and effect according to their terms and
the terms and conditions of this Plan.
IN WITNESS WHEREOF, the Company, by order of its Board of Directors, has caused
the undersigned, duly authorized officers to execute this Plan on this 31st day
of December, 2008

            KEITHLEY INSTRUMENTS, INC.
      By:   /s/ Mark J. Plush         Its: Vice President and Chief Financial
Officer   

 

13